Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dylon Register Reg. No. 77,537 on 2/18/2022.

The following claims have been amended as:
1. (Currently amended) A method, comprising: 
causing display of a user interface comprising a plurality of components associated with an application to be generated by an application server; 
receiving, via the user interface, a first selection of a component from the plurality of components associated with the application, wherein the first selected component comprises a message broker component; 
in response to receiving the first selection of the component, identifying a plurality of properties associated with the first selected component, wherein the plurality of properties comprises a selectable queue type of the message broker component selected; 
receiving, via the user interface, a second selection of a component from the plurality of components associated with the application, wherein the second selected component comprises a message to database component; 
receiving, via the user interface, a dependent component that is used by at least one of the previously selected component, wherein the dependent component comprises a database component for the messages; 
receiving, via the user interface, a supporting component in view of the second selected component being the message to database component and the dependent component being the database component, wherein, the supporting component comprises a hardware component; 
generating the application in view of the first selected component and the one or more properties associated with the first selected component.

8. (Currently amended) A system, comprising: 
a memory; and 
a processing device, operatively coupled to the memory, to: 
present a user interface comprising a plurality of components associated with an application to be generated by an application server; 
receive, via the user interface, a first selection of a component from the plurality of components associated with the application, wherein the first selected component comprises a message broker component; 

a plurality of properties associated with the first selected component, wherein the plurality of properties comprises a selectable queue type of the message broker component selected; 
receive, via the user interface, a second selection of a component from the plurality of components associated with the application, wherein the second selected component comprises a message to database component; 
receive, via the user interface, a dependent component that is used by at least one of the previously selected component, wherein the dependent component comprises a database component for the messages; 
receive, via the user interface, a supporting component in view of the second selected component being the message to database component and the dependent component being the database component, wherein, the supporting component comprises a hardware component; 
generate the application in view of the first selected component and the one or more properties associated with the first selected component. 

14. (Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing device of an application server, cause the processing device to: 
cause display of a user interface comprising a plurality of components associated with an application to be generated by the application server; 

in response to receiving the first selection of the component, identify a plurality of properties associated with the first selected component, wherein the plurality of properties comprises a selectable queue type of the message broker component selected; 
receive, via the user interface, a second selection of a component from the plurality of components associated with the application, wherein the second selected component comprises a message to database component; 
receive, via the user interface, a dependent component that is used by at least one of the previously selected component, wherein the dependent component comprises a database component for the messages; 
receive, via the user interface, a supporting component in view of the second selected component being the message to database component and the dependent component being the database component, wherein, the supporting component comprises a hardware component;
generating the application in view of the first selected component and the one or more properties associated with the first selected component. 

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 12/2/2021, the prior arts of record and newly cited art when taken individually or in combination do not expressly teach or render when taken in the context of the claims as a whole.
At best prior art of record found and newly cited art found, specifically, Quine (US 2012/0291006 A1) discloses [0148] FIG. 7 method 700, [0149] At block 702, a computing device may display, via a graphical development environment 400, [0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0131] Each widget on a page may be further configured.  For example, the configuration palette 412 as shown in FIG. 4 indicates the configuration of the, perhaps currently selected, button widget 420.  As shown in the dialog box 416, the button widget 420 includes the name “OK”, and this name is selected to be displayed.  The configuration palette 412 also specifies the location of the button widget 420 in terms of x and y coordinates on the page, as well as the width and height of the button widget 420, [0132] Further, the configuration palette 412 enables assigning an action to the button widget 420.  An action for a button may be specified using the “When”, “Do”, and “Page” menus that appear toward the bottom of the configuration palette 412.  For example, FIG. 4 shows that the configuration palette indicates that, when the button widget 420 is clicked, the cloud-based application can switch to a different page, “Page 2”, [0134] individuals need only drag and drop widgets on to the application workspace 414 in order to create a cloud-based application, [0150] At a block 704, the computing device may receive a change to the application.  This change may be, for example, an edit to the application user interface or program logic made by a design of the application.  Some possible changes include adding a new widget 
newly cited Hyland (US 2013/0297973 A1) discloses that FuseSource may be selected to support the development and maintenance of the DIL SOA modernization. FuseSource includes a set of open source integration and messaging tools with standards-based, enterprise products based on popular Apache projects. The FuseSource products include four open source components: Fuse ESB, Fuse Message Broker, Fuse Services Framework and Fuse Mediation Router. These four components are integrated with development and management tools, creating a comprehensive enterprise integration infrastructure deployed in many large and mission-critical IT applications ([0097]).  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 14 as a whole.
Thus, claims 1, 8 and 14 are allowed over the prior arts of record.  Dependent claims 2-7, 9-13 and 15-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 12/2/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                                                                                                                                                                   
     /JENNIFER N WELCH/     Supervisory Patent Examiner, Art Unit 2143